[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 10-14731         DECEMBER 15, 2011
                                        Non-Argument Calendar        JOHN LEY
                                      ________________________        CLERK

                               D.C. Docket No. 1:09-cr-20610-JAL-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,


                                               versus

SUSY FIGUEROA,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                                            No. 10-15036
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:09-cr-20610-JAL-1



UNITED STATES OF AMERICA,
llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,


                                               versus

SIXTO FIGUEROA,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                                            No. 10-15045
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:09-cr-20610-JAL-5



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,


                                               versus

MANUEL GARCIA,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                                            No. 10-15046
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:09-cr-20610-JAL-4


                                                 2
UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,


                                                 versus

ROLANDO HERRERA,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.



                                     ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                           (December 15, 2011)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

         Thomas Butler, appointed counsel for Susy Figueroa in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because



                                                    3
independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Figueroa’s convictions and

sentences are AFFIRMED.




                                         4